COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                        NO.
2-09-072-CV
 
 
IN THE
INTEREST OF J.L.M., A CHILD
 
 
                                              ------------
 
           FROM THE 325TH
DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------
Appellant J.L.M. attempts to appeal from a final
order in a suit affecting the parent-child relationship, ordering him to pay
retroactive child support for his child, J.L.M. 
Because his notice of appeal was untimely filed, we dismiss the appeal
for want of jurisdiction.




The trial court signed the judgment at issue on
January 7, 2009.  Accordingly, J.L.M.=s notice
of appeal was due thirty days later on February 6, 2009.  See Tex. R. App. P. 26.1 (providing
that the notice of appeal must be filed within thirty days after the judgment
is signed).  J.L.M. filed his notice of
appeal on February 25, 2009.
On March 10, 2009, we notified J.L.M. of our
concern that this court may not have jurisdiction over the appeal and informed
him that unless he or any party desiring to continue the appeal filed with the
court a response by March 20, 2009, showing grounds for continuing the appeal,
this appeal would be dismissed for want of jurisdiction.[2]  See Tex. R. App. P. 42.3(a), 44.3; Verburgt
v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). 
We have received no response. 
Accordingly, we dismiss the appeal for want of jurisdiction.  See Tex. R. App. P. 42.3(a), 43.2(f).
 
PER
CURIAM
 
PANEL:  MCCOY, J.; CAYCE, C.J.;
and MEIER, J.
DELIVERED: April 23, 2009




[1]See Tex. R. App. P. 47.4.


[2]There were also some
deficiencies with J.L.M.=s notice of appeal, which
we requested he correct with an amended notice of appeal to be filed no later
than March 20, 2009.